DETAILED ACTION
This Office Action is in response to communication filed 1/28/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a Continuation in Part of Application 16/794,994, which is a Continuation of Application 15/389,768.
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: receiving a… image; analyzing the… image for presence of a code in the… image; reading the code in response to detecting the presence of the code in the… image, wherein reading the code reveals… data store and initiating access to the data store.
This is considered to be an abstract idea, as explained below.  
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The claimed steps recite receiving an image, analyzing the image for code data, reading the code data, and initiating access to the data store.  This is something that advertisers and marketers may do in order to direct users/targets to where they want them to go.  Essentially, the image contains a link that will direct the user to a particular data store of content.  This is similar to including an address to a merchant location in a mailing advertisement.  The aim is to include directions to where they want the user/customer to go.  This is a concept that exists in the area of advertising/marketing, and is not an improvement to computer technology or the computer itself. Applicant is merely taking a concept that exists outside of computer technology and attempting to apply it to a computer environment, with nothing more than at most just generic computers/computing components performing generic computing functions (the method claims do not even recite generic components). The steps of the claims are essentially just reciting the receiving of data, analyzing the data, and outputting the result of data.  This is just the basic processing and manipulation of data, which is generally considered to be an abstract idea, as is the case here.
Therefore, the claimed invention is considered to fall within the grouping of “certain methods of organizing human activity” as the claim limitations involve advertising, marketing activities, as well as the following of rules and/or instructions.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “digital image” which is just a generic software image; a “code” which is just a generic recitation of software; and an “online data store” which is just any generic datastore on the internet. There are no other elements/limitations considered to be an additional element in independent 11.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely receiving data, analyzing data, reading data, and accessing data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 12-17, the limitations recite abstract concepts similar to that which his described in the analysis above, and considered abstract for essentially the same reasons.  The dependent claims do recite some additional elements such as: “uploading” and “downloading” which is just the general transmission of data; a “digital media content” which is just generic software content. The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use.  There are no other additional elements recited in the dependents, other than those already recited above.
Independent Claim 11, and dependent claims 12-17, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).
Claims 18-20 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 11-17 above. The method of independent claim 18 recites a similar method to claim 11.  For example, downloading/receiving, identifying/analyzing, reading/reading, etc.  The main difference is claim 18 then uploads content data and sends data, whereas claim 11 accesses a datastore.  However, each of these particular steps are just reciting very basic and generic computer functions (i.e. uploading, receiving, and sending are all just the basic transmission of data).  It is clear that claim 18 is at least partially a server embodiment, and claim 11 is at least partially a client embodiment of the same basic invention. The analysis of Step 2A Prong 1, Prong 2, and Step 2B for claim 11 also directly applies to the claim limitations of claim 18.  Claim 18 describes an abstract idea, is not practically applied, and is not considered to be significantly more.
With respect to dependent claims 19 and 20 the limitations are recite abstract concepts similar to that which his described in the analysis above, and considered abstract for essentially the same reasons.  There are no other additional elements recited in the dependents, other than those already recited above.
Independent claim 18, and dependent claims 19 and 20 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claims 1-10 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 11-17 above. The system of independent claim 1 recites “A system, comprising: a processor coupled to a memory storing instructions that, when executed by the processor, cause the processor to..".  It is clear that claim 1 is just the system embodiment of the method of claim 11 and nothing significantly more.  The system at best describes an environment in which to carry out the abstract idea. The system of claim 1 does recite the additional elements of: a “processor” which is just a generic computer component; a “memory” a generic computer component; a “network-accessible storage location” which is just a generic data storage that is available on a generic computer network. The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use.  There are no other elements/limitations considered to be an additional element in independent claim 1, other than those discussed under claim 1 above.
The limitations of dependent claims 2-10 recite abstract concepts similar to that which his described in the analysis above, and considered abstract for essentially the same reasons.   Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.  Essentially, the same analysis as described above apply to these dependent claims.
Independent claim 1, and dependent claims 2-10 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LCISD “Creating QR Codes for Images with Google Drive” Non-Patent Literature (hereinafter LCISD) in view of Google Drive “about pages” Non-Patent Literature (hereinafter GoogleDrive).
In reference to claim 1, LCISD teaches A system, comprising: a processor coupled to a memory storing instructions that, when executed by the processor, cause the processor to: detect presence of a code in a digital image; read the code to reveal a network-accessible storage location; and initiate access to the network-accessible storage location (page 2 – describes how to create a QR code to link to google drive, as well as discusses user privacy/access/permissions). Essentially, LCISD is a “how-to-guide” for creating a QR code in order to share Google Drive with others so that they can download and upload files (depending on permission settings).  However, LCISD is not the system itself.  Prior art GoogleDrive is an “about page” which describes the actual Google Drive system referenced by LCISD which performs these functions (pages 1 and 3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have combined these prior art references together because LCISD is a how-to-guide that describes how to setup a Google Drive account with QR codes in order to perform certain functions, and prior art GoogleDrive is a description of the actual Google Drive that is being referenced.  One would be motivated to combine these because by following the instruction described in LCISD one would be able to set up GoogleDrive to perform in certain ways as may be desired.
In reference to claim 2, LCISD and GoogleDrive teach the system of claim 1.  LCISD teaches wherein the instructions further cause the processor to detect the presence of a quick response code (page 2 – describes setting up a QR code for use).  
In reference to claim 3, LCISD and GoogleDrive teach the system of claim 2.  LCISD teaches wherein the instructions further cause the processor to detect one or more quick response code features (page 2).
In reference to claim 4, LCISD and GoogleDrive teach the system of claim 2.  LCISD teaches wherein the instructions further cause the processor to detect one or more position markers (page 2).  
In reference to claim 5, LCISD and GoogleDrive teach the system of claim 1.  LCISD teaches wherein the instructions further cause the processor to prompt a user to confirm the presence of the code (page 2) (see also the Google Drive the system in general).
In reference to claim 6, LCISD and GoogleDrive teach the system of claim 1.  LCISD teaches wherein the instructions further cause the processor to request user permission prior to initiating access to the code (page 2) (see also the Google Drive the system in general).
In reference to claim 7, LCISD and GoogleDrive teach the system of claim 1.  LCISD teaches wherein access to the storage location prompts a user to activate the code, wherein activation permits use of the code and associated storage location (page 2) (see also the Google Drive the system in general).  
In reference to claim 8, LCISD and GoogleDrive teach the system of claim 1.  LCISD teaches accessing the storage location in order to access Google Drive, which is a system for uploading and downloading files (page 2).  However, LCISD does not specifically state wherein access to the storage location prompts a user to upload content to the storage location.  GoogleDrive teaches wherein access to the storage location prompts a user to upload content to the storage location (pages 1 and 3 – indicating that a user with access may download and/or upload files and content).
In reference to claim 9, LCISD and GoogleDrive teach the system of claim 1.  LCISD teaches wherein access to the storage location reveals digital content (page 2).  GoogleDrive also teaches this limitation (pages 1 and 3).
In reference to claim 10, LCISD and GoogleDrive teach the system of claim 1.  LCISD teaches wherein the code is a composite quick response code (page 2 – showing a composite QR code).  
Note: Although not relied upon for the rejection, see also prior art Tedol which is an article discussing composite quick response codes (pages 1-3). 
In reference to claim 11, LCISD teaches a method, comprising receiving a digital image; analyzing the digital image for presence of a code in the digital image; reading the code in response to detecting the presence of the code in the digital image, wherein reading the code reveals an online data store; and initiating access to the data store (page 2 – describes how to create a QR code to link to google drive, as well as discusses user privacy/access/permissions). Essentially, LCISD is a “how-to-guide” for creating a QR code in order to share Google Drive with others so that they can download and upload files (depending on permission settings).  However, LCISD is not the system itself.  Prior art GoogleDrive is an “about page” which describes the actual Google Drive system referenced by LCISD which performs these functions (pages 1 and 3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have combined these prior art references together because LCISD is a how-to-guide that describes how to setup a Google Drive account with QR codes in order to perform certain functions, and prior art GoogleDrive is a description of the actual Google Drive that is being referenced.  One would be motivated to combine these because by following the instruction described in LCISD one would be able to set up GoogleDrive to perform in certain ways as may be desired.
In reference to claim 12, LCISD and GoogleDrive teach the method of claim 11.  LCISD teaches further comprising detecting the presence of a quick response code (page 2 – describes setting up a QR code for use).    
In reference to claim 13, LCISD and GoogleDrive teach the method of claim 12.  LCISD teaches further comprising detecting one or more of a position markers (page 2). 
In reference to claim 15, LCISD and GoogleDrive teach the method of claim 11.  LCISD teaches further comprising initiating activation of the code for use of the code and an associated data store (page 2) (see also the Google Drive the system in general).
In reference to claim 16, LCISD and GoogleDrive teach the method of claim 11.  LCISD teaches LCISD teaches accessing the storage location in order to access Google Drive, which is a system for uploading and downloading files (page 2).  However, LCISD does not specifically state further comprising uploading digital media content to the data store.  GoogleDrive teaches further comprising uploading digital media content to the data store (pages 1 and 3 – indicating that a user with access may download and/or upload files and content).
In reference to claim 17, LCISD and GoogleDrive teach the method of claim 11.  LCISD teaches LCISD teaches accessing the storage location in order to access Google Drive, which is a system for uploading and downloading files, in order to share content (page 2).  However, LCISD does not specifically state further comprising downloading digital media content from the data store.  GoogleDrive teaches further comprising downloading digital media content from the data store (pages 1 and 3 – indicating that a user with access may download and/or upload files and content).
In reference to claim 19, LCISD teaches a method, comprising: downloading an image including a quick response code; identifying the code in the image: reading the code to reveal an online data storage location associated with the code; uploading digital content to the online data storage location: and sending the image to a recipient (page 2 – describes how to create a QR code to link to google drive, as well as discusses user privacy/access/permissions). Essentially, LCISD is a “how-to-guide” for creating a QR code in order to share Google Drive with others so that they can download and upload files (depending on permission settings).  However, LCISD is not the system itself.  Prior art GoogleDrive is an “about page” which describes the actual Google Drive system referenced by LCISD which performs these functions (pages 1 and 3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have combined these prior art references together because LCISD is a how-to-guide that describes how to setup a Google Drive account with QR codes in order to perform certain functions, and prior art GoogleDrive is a description of the actual Google Drive that is being referenced.  One would be motivated to combine these because by following the instruction described in LCISD one would be able to set up GoogleDrive to perform in certain ways as may be desired.
In reference to claim 20, LCIDS and GoogleDrive teach the system of claim 18.  LCIDS teaches further comprising downloading a composite quick response code, wherein the quick response code is embedded with a human comprehensible graphic (page 2 – showing graphic of a composite QR code).  With respect to “human comprehensible” this sort of QR code is interpreted as being human comprehensible.  A QR code, similar to a typical bar code commonly seen on products in stores, may at first seem incomprehensible.  However, like any language, pictographs, or cyphers, one simply needs to “learn the language” or how to read it.  Once one understands these things, then one is able to piece together what it means.  For example, the 2d bar codes commonly seen on purchasable products in stores, may seem incomprehensible, but many employees of grocery stores have learned, overtime, how to read it (e.g. the degree of thickness and spaces of the bars indicate which number it is associated with).  Essentially, although it may be quite difficult for a human to learn and understand how to read QR codes, it is just that – difficult – but not incomprehensible. 
Note: Although not relied upon for the rejection, see also prior art Tedol which is an article discussing composite quick response codes (pages 1-3). 



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LCISD in view of GoogleDrive and further in view of MeetHeed “What are the Different Sections in a QR Code?” Non-Patent Literature (hereinafter MeetHeed).
In reference to claim 14, LCISD and GoogleDrive teach the method of claim 12.  LCISD detecting and identifying QR Codes.  LCISD does not specficically teach further comprising detecting a timing pattern.  Mindhue teaches detecting a timing pattern.  It would have been obvious to one of ordinary skill in the art to have included detecting a timing pattern because this is a common section contained within QR codes.  Although LCISD does not specifically state detecting a timing pattern within the QR code, it does teach creating and using QR codes to link websites and storage locations.  In order to properly perform this, the system would need to be able to recognize and decode timing patterns (along with many other types of sections commonly found within QR codes), otherwise attempting to use a QR code to link a user would not function the way it is intended.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LCISD in view of GoogleDrive and further in view of Official Notice.
In reference to claim 19, LCIDS and GoogleDrive teach the method of claim 18. LCIDS teaches requesting digital content prior to sending the image to the recipient (page 2).  LCIDS does not specifically teach further comprising requesting additional digital content from one or more third parties prior to sending the image to the recipient.  However, Official Notice is taken that it is old and well-known in the art to request additional digital content from one or more third parties prior to sending the image to the recipient.  For example, it is common in the art to request additional content from a third party, such as an advertiser, prior to sending the desired content/image to a user, so that the user receives both the content they wanted and an advertisement as well. This is even so when a user just goes to a typical website (e.g. the user requests the content from the website that the user wanted and additional content from advertisers is requested and sent as well).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included requesting additional content from third parties because this is how advertisements are generally presented to users who are looking for other content, and a main source of revenue for many internet services.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tedol, Mindhue Studio “Composite QR Codes” Non-Patent Literature (hereinafter Tedol)
Describes Composite QR Codes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682